Citation Nr: 0028089	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-31 962	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a skin disorder on 
a direct basis or as secondary to Agent Orange exposure, for 
accrued benefit purposes.

2.  Entitlement to service connection for polymyositis on a 
direct basis or as secondary to Agent Orange exposure, for 
accrued benefit purposes.

3.  Entitlement to service connection for amyloidosis on a 
direct basis or as secondary to Agent Orange exposure, for 
accrued benefit purposes.

4.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1975.  He died in March 1995; his widow is the appellant.  

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the RO that denied 
service connection, on a direct basis or as secondary to 
Agent Orange exposure, for a skin disorder, polymyositis, and 
amyloidosis, for accrued benefit purposes, and that also 
denied service connection for the cause of the veteran's 
death.  

The case was remanded by the Board in January 1999, and that 
remand included an issue of eligibility for Chapter 35 
educational assistance for survivors.  A favorable finding on 
service connection for the cause of the veteran's death would 
result in Dependency and Indemnity Compensation (DIC) and 
eligibility for Chapter 35 educational assistance for 
survivors, and the Board does not construe these as separate 
issues.


FINDINGS OF FACT

1.  The appellant has not presented competent evidence of a 
plausible claim for service connection, on a direct basis or 
secondary to Agent Orange exposure, for a skin disorder, 
polymyositis, and amyloidosis, for the purpose of accrued 
benefits.

2.  The veteran had no established service-connected 
conditions; he died many years after service from acute 
myelogenous leukemia; and leukemia was not present during 
service or for many years thereafter, and was not caused by 
any incident of service including claimed Agent Orange 
exposure.


CONCLUSIONS OF LAW

1.  The claims for service connection, on a direct basis or 
secondary to Agent Orange exposure, for a skin disorder, 
polymyositis, and amyloidosis, for the purpose of accrued 
benefits, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).

2.  The veteran's fatal leukemia was not incurred in or 
aggravated by service; a disability incurred in or aggravated 
by service did not cause or contribute to his death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1112, 1113, 1116, 1131, 1137, 
1310 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from September 
1967 to June 1975; his service included duty in Vietnam.  At 
the time of his death, he had no service-connected 
disabilities.

The medical history portion of the veteran's August 1967 
service enlistment examination notes that he indicated he had 
had skin diseases, had had rheumatic fever in 1965, and that 
he was allergic to penicillin.  Clinical examination of all 
pertinent systems was normal.  The service medical records 
show the veteran had hives (urticaria) in October 1967.  He 
reported that that he had had urticaria for around 5 years, 
and that he noticed hives recurring after taking antibiotics 
2 days ago for an upper respiratory infection.  The 
impression was possible angioneurotic edema.  He was to avoid 
steroids with antibiotics.  It was noted elsewhere (on the 
same date) that he had a history of hives off and on for 4 to 
5 years, and 2 years ago had scarlet fever followed by 
rheumatic fever.  He had developed pruritic lesions on the 
arms and hands one day after taking medications for an upper 
respiratory infection.  He was hospitalized for several days 
in October 1967, and the diagnoses were pneumonia, and 
urticaria of unknown etiology.  Service medical records 
include a June 1969 periodic examination during which 
pertinent findings were normal.  The veteran was treated for 
tinea cruris in May 1970.  In July 1972, he was treated for 
hives.  Pertinent findings were normal at a March 1973 
periodic examination.  The veteran was treated for hives in 
April 1973, and he reported that that he had similar rashes 
for the past 6 years.  On a medical history form for the 
April 1975 service separation examination, he reported that 
he did not have skin diseases; the history of allergic 
reaction to penicillin was noted. 

Medical records from Geisinger Medical Center show the 
veteran was referred to a neurologist in January 1985 for 
evaluation of complaints of weakness in his right arm.  He 
reported that he first noticed soreness in his right biceps 2 
years earlier.  A biopsy had shown neurodermatitis.  
Following examination, the impression was that he had 
thoracic outlet syndrome.  A neurological consultation in 
February 1985 noted that the symptoms in his right arm had 
been present for 2 years.  The veteran reported that he had 
served in Vietnam and was probably exposed to a number of 
chemical agents, and he had concerns about Agent Orange.  
Additional studies were recommended.  A February 1985 
rheumatology consultation for possible polymyositis noted the 
symptoms of the right arm had been present for approximately 
1 year.  Another February 1985 medical record notes that he 
had a history of a pustule of the right biceps approximately 
4 years ago that had progressed to a raw area over the right 
antecubital area, for which he saw a dermatologist in 1983.  
On a March 1985 right biceps muscle biopsy, the impression 
was polymyositis.  Follow-up treatment records show he was 
given steroids for polymyositis.  In November 1985, it was 
noted that that he was going to be evaluated at the National 
Institutes of Health (NIH) because of a question of his 
diagnosis.  

The veteran was admitted to NIH for evaluation of 
polymyositis in February 1986.  In the report of travel 
history and exposure to toxic agents, it was noted that that 
he had possible mercury contact and PCE contact as a child 
and that he reported that he had Agent Orange exposure in 
Vietnam.  He reported that he had the onset of pruritic rash 
in November 1982 and a biopsy revealed neurogenic dermatitis, 
and that in May 1983 he developed right arm pain and a rash 
on the right arm worsened.  Muscle biopsies in February 1986, 
during the admission to NIH, led to an imprssion of 
polymyositis.  At hospital discharge in March 1986, the 
clinical diagnoses included myositis of unknown etiology, and 
it was commented that it was not yet clear whether he had 
polymyositis and whether he had amyloid deposition.  An 
addendum to the report noted that testing showed amyloid 
deposition.

The veteran was readmitted to NIH in September 1986 for 
further testing.  The impression was chronic focal myopathy 
associated with amyloidosis.  

Medical records from 1986 to 1988 note the veteran received 
follow-up care at Geisinger Medical Center.  Diagnostic 
impressions during this period included polymyositis with 
superimposed amyloid deposits, and amyloid myopathy.  
Folliculitis of the skin was also reported.  In an October 
1988 evaluation for inflammatory muscle disease, it was 
reported that that his history was significant for multiple 
exposures to toxins over the years.  He reported he had had 
scorpian and black widow spider bites, had many tick bites of 
various types over the years, had been exposed to Agent 
Orange in the Vietnam war, had lived in an area where they 
had discovered trichloroethylene in the water, had an episode 
of scarlet fever and had rheumatic fever in high school, 
smoked 3 packs of cigarettes a day, and chronically used 
marijuana.  The impression was a very unusual focal 
inflammatory disease apparently associated with amyloid 
deposition on muscle biopsy.  

In February 1990, the RO received the veteran's application 
for service connection for a skin condition, which he said 
began in November 1983, and for polymyositis and amyloidosis, 
which he said began in 1985.

In June 1990, the RO denied service connection for a skin 
condition, polymyositis, and amyloidosis.  The veteran 
appealed this determination.

In the veteran's October 1991 substantive appeal (for service 
connection for a skin disorder, polymyositis, and 
amyloidosis) he reported that in September 1991 he spoke with 
a Sue Burgess from NIH and that she mentioned that recent 
findings on polymyositis showed that chemical trauma was 
suspected of injuring the immune system, allowing any number 
of auto-immune diseases to take root.  The veteran said he 
believed that being stationed in a highly sprayed area in 
Vietnam [apparently referring to Agent Orange exposure] was 
directly responsible for his conditions.  He said that 
urticaria in service could have been a manifestation of an 
underlying disease, and that if he had been tested for such, 
amyloidosis and polymyositis might have been diagnosed 
earlier.

In May 1994, the RO confirmed the denial of service 
connection (including on the theory of Agent Orange exposure) 
for a skin condition, polymyositis, and amyloidosis

The veteran's lifetime claims for service connection 
(including on the theory of Agent Orange exposure) for a skin 
condition, polymyositis, and amyloidosis were pending on 
appeal at the time of his death.

The official certificate of the veteran's death shows he died 
in March 1995 of acute myelogenous leukemia of 6 months 
duration.  No other causes of death were listed.  The death 
certificate was completed by Albert Quiery, Jr., M.D., of 
Geisinger Medical Center.

After the veteran's death, the appellant claimed accrued 
benefits based on the veteran's lifetime claims for service 
connection (including on the theory of Agent Orange exposure) 
for a skin condition, polymyositis, and amyloidosis.  She 
also claimed service connection for the cause of the 
veteran's death.  In various written statements, the 
appellant has alleged that the veteran had a skin condition, 
polymyositis, amyloidosis, and finally fatal leukemia, which 
were due to Agent Orange exposure in Vietnam.

In an April 1995 letter, Dr. Quiery reported that the veteran 
was referred to the hematology clinic at Geisinger Medical 
Center in May 1994 for an elevated white blood count of 
329,000.  A diagnosis of acute myelogenous leukemia was made 
based on bone marrow aspiration and biopsy.  The bone marrow 
cytogenetics revealed an abnormal karyotype seen most 
commonly in those patients who develop chemically induced 
acute myelogenous leukemia, such as following treatment with 
etoposide.  Dr. Quiery added that the veteran had a history 
of significant exposure to Agent Orange/herbicides during 
military service in Vietnam.  The doctor said that chemical 
exposures are a known cause of acute myelogenous leukemia, 
and he would suspect that this was likely in the veteran's 
case due to the presence of this unique chromosomal 
abnormality.  He viewed this as strong evidence in support of 
a claim for service connection.

In a July 1998 letter, the appellant said that years after 
the veteran's service he began to get skin sores, and he 
thereafter developed polymyositis, amyloidosis, and finally 
acute myelogenous leukemia.  She maintained that these 
conditions were all due to Agent Orange exposure in Vietnam.  
She included an article from a VA Agent Orange Review 
newsletter which referenced a report by Admiral Elmo Zumwalt 
that linked many medical conditions, including leukemia, to 
Agent Orange.  The appellant also submitted pictures of her 
husband prior to his death.

In a March 1999 lettr, Dr. Quiery reported that he was not an 
expert in Agent Orange, but was expert in caring for patients 
with hematological malignancy and bone marrow 
transplantation, and had cared for many Agent Orange-related 
illnesses.  Dr. Quiery again noted that testing of the 
veteran's bone marrow had showed an abnormal karyotype seen 
most commonly in patients who develop acute myelogenous 
leukemia following chemotherapy with etoposide.  He noted 
that the appellant had continued the appeal, claiming that 
her husband's extensive exposure to Agent Orange during the 
Vietnam War had been responsible for his unusual medical 
conditions including his acute myelogenous leukemia.  Dr. 
Quiery then opined:

Based on the patient's history of Agent 
Orange exposure, his symptomatology prior 
to his diagnosis of acute myelogenous 
leukemia and the leukemic karyotype, I 
believe there is substantial reason to 
believe that this patient's acute 
leukemia is the result of prior agent 
orange exposure.  This karyotype is 
characteristic of a chemically-induced 
acute leukemia.  In aggregate, I view 
this information as strong evidence in 
support of [the veteran] initial claim 
that his illnesses, which have included 
skin rash, amyloidosis, polymyositis, and 
ultimately acute myelogenous leukemia are 
service-related illnesses related to the 
extensive exposure to agent orange during 
his service in Vietnam.

In an April 1999 letter, the appellant said she contacted Sue 
Burgess (the person mentioned in the veteran's October 1991 
statement) at NIH.  The appellant related that Ms. Burgess 
was an RN (registered nurse) who had been conducting a survey 
when she spoke to the veteran.  At the recent contact, Ms. 
Burgess reportedly advised the appellant to contact the 
doctor who released the veteran from the hospital and maybe 
he could shed some light on the statement she had made.  The 
appellant related that the only remaining doctor she could 
find was Marinos C. Dalakas, M.D., the chief of neuromuscular 
disease section at NIH, and this doctor said he could not be 
of help because he did not have experience with Agent Orange 
and its effect on the immune system.  [The appellant 
submitted an April 1999 statement from Dr. Dalakas which is 
to this effect.]  The appellant also submitted medical 
records (many of them duplicates) concerning the veteran's 
treatment in 1986 at NIH.

In March 2000, the veteran's case was referred to a doctor at 
the Department of Hematology and Oncology at VA Pittsburgh 
Health Care System (the VA Medical Center).  The doctor was 
asked to review the veteran's claims file and Dr. Quiery's 
statement in particular, and render an opinion on what 
particular chemical exposure resulted in the veteran's 
leukemia.  In a March 2000 response, the VA doctor discussed 
background information in the veteran's case, and further 
stated the following:

I have reviewed the patient's chart. It 
appears that his past history was 
significant for rheumatic fever and 
myositis.  He had, according to the 
chart, a history of possible mercury 
contact, possible PCE contact when he was 
a child and exposure to Agent Orange in 
Vietnam in 1969.  There is no record that 
I can determine that he was exposed to 
any type of radiation therapy or any type 
of chemotherapy, though I do not have any 
of the records when he was treated for 
his acute myelocytic leukemia.

The etiology of acute myelocytic leukemia 
in many cases is unknown.  It is usually 
a disease in people that are in the 5Os 
or 60s although it can be seen on persons 
who are young.  People that are known to 
have risk factors to the development of 
acute myelocytic leukemia include 
exposure to radiation therapy and 
exposure to certain types of occupational 
chemical agents and chemotherapeutic 
agents. The most common chemical agents 
include benzene and to a lesser degree 
chloramphenicol and phenylbutazone have 
been implicated.  The use of alkylating 
agents such as nitrogen mustard, 
chlorambucil, melphalan, and etoposide 
recently have been implicated in the 
development of leukemia.  Usually these 
drugs when they do cause leukemia are 
associated with certain cytogenic 
abnormalities.  This is evidenced in this 
case of this veteran. 

I have searched through the literature.  
There is at this point no clear evidence 
that Agent Orange has been associated 
with the development of acute myelocytic 
leukemia.  There is nothing to indicate 
that this agent at this point causes any 
type of chromosomal abnormalities which 
have been associated with acute 
myelocytic leukemia.  Therefore at this 
point I cannot say that his development 
of acute myelocytic leukemia is secondary 
to exposure to Agent Orange.  We do not 
have sufficient evidence to implicate 
this agent as a cause of this patient's 
acute myelocytic leukemia.

In a July 2000 letter, the appellant stated that her husband 
had rare diseases many years after service, including a skin 
condition, polymyositis, amyloidosis, and leukemia, and that 
such conditions were caused by Agent Orange.  

II.  Analysis

A.  Service connection for a skin disorder, polymyositis, and 
amyloidosis, for accrued benefits 

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed.Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the claims for service connection that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claims for service connection and 
the appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  Entitlement to accrued benefits must be 
determined based on evidence that was physically present or 
constructively present (such as VA treatment records) in the 
veteran's claims folder when he died.  Thus when reviewing 
the accrued benefits claims the Board has not considered VA 
and private medical opinions dated after the veteran's death.  
Ralston v. West, 13 Vet.App. 108 (1999).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be presumed for certain 
chronic disease (including progressive muscle atrophy) which 
become manifest to a compensable degree within the year after 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); Chase v. West, 13 Vet.App. 413 (2000); McCartt v. 
West, 12 Vet.App. 164 (1999).

The appellant (the veteran's widow) claims service 
connection, for accrued benefits purposes, for a skin 
disorder, polymyositis, and amyloidosis.  While service 
connection is claimed on a direct basis, the primary argument 
is that service connection is warranted on the basis that the 
conditions are due to Agent Orange exposure in Vietnam.  The 
appellant's claims present the threshold question of whether 
she has met her initial burden of submitting evidence to show 
that her claims of service connection (for accrued benefits 
purposes) are well grounded, meaning plausible.  If she has 
not presented evidence that her claims are well grounded, 
there is no duty on the part of the VA to assist her with the 
claims, and the claims must be denied.  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
appellant's claims for service connection to be plausible or 
well grounded, they must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Evidence on file at the time of the veteran's death included 
service medical records from his 1967-1975 active duty, later 
examination and treatment reports, and statements by the 
veteran and his representative.  The service records show 
that the veteran was treated a few times for hives 
(urticaria), which historically existed since before service, 
and was treated once for tinea cruris (a fungal infection of 
the groin area).  These particular skin conditions are not 
shown in the post-service records.  By the veteran's own 
account, a skin condition after service first appeared on the 
right arm in about 1982 and 1983, and diagnoses thereafter 
included neurodermatitis and folliculitis.  Polymyositis and 
amyloidosis appeared later in the 1980s, many years after 
service.  

The claims for direct service connection (for accrued 
benefits purposes) for a skin disorder, polymyositis, and 
amyloidosis are not well grounded because, based on evidence 
on file at the time of the veteran's death, there is no 
medical evidence to link the conditions, first shown many 
years after service, with the veteran's active duty.  Caluza, 
supra.  With regard to the Agent Orange theory, the veteran's 
post-service skin condition, polymyositis, and amyloidosis 
are not among the diseases listed in the Agent Orange law and 
regulations (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e)) for presumptive service connection, and thus such 
legal authority is of no benefit in esablishing service 
connection.  Since the veteran's conditions are not listed in 
the Agent Orange law, for the claims to be well grounded on 
the theory that Agent Orange nevertheless caused the 
disorders, there would have to be competent evidence of 
actual Agent Orange exposure during service (such exposure is 
not presumed when a condition is not one of those listed in 
the Agent Orange legal authority) plus competent medical 
evidence linking the conditions to Agent Orange exposure in 
service.  Chase, supra; McCartt, supra.  Evidence on file 
when the veteran died did not include proof of actual Agent 
Orange exposure in Vietnam, nor was there competent medical 
evidence to link current conditions to any such exposure.  
Thus the claims are not well grounded.

Lay assertions as to diagnosis and etiology of a medical 
condition, such as those made by the veteran during his 
lifetime, are not competent medical evidence and do not serve 
to make a claim well grounded.  Caluza, supra;  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For these reasons, the claims for service connection (on a 
direct basis or due to Agent Orange), for accrued benefits 
purposes, for a skin condition, polymyositis, and 
amyloidosis, must be denied as not well grounded.  38 
U.S.C.A. § 5107(a

B.  Service Connection for the Cause of Death

The appellant also claims service connection for the cause of 
the veteran's death.  In reviewing this issue, the Board has 
considered all the evidence of record (not just the evidence 
on file at the time of death).  

The appellant maintains that the veteran's fatal leukemia is 
due to Agent Orange exposure in Vietnam.  It appears that 
this claim actually is not well grounded under 38 U.S.C.A. 
§ 5107(a), since there is no proof of actual Agent Orange 
exposure in Vietnam.  Chase, supra; McCartt, supra.  However, 
since the Board remand in this case classified this claim as 
well grounded, the Board will now address the merits of the 
claim.  See Campbell v. Gober, No. 98-215 (U.S. Vet.App. 
Sept. 21, 2000).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from 1967 to 1975.  He died 
in 1995 from acute myelogenous leukemia which was diagnosed 
in 1994.  There is no evidence of leukemia during active 
duty, nor is leukemia shown in the year after service as 
required for a presumption of service connection.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Leukemia is not one of the diseases subject to presumptive 
service connection under the Agent Orange provisions.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In 
fact, the Secretary of the VA, under the authority of the 
Agent Orange Act of 1991, Pub.L. 102-4, 105 Stat.11, has 
specifically determined, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, that a presumption of service connection does not 
apply to leukemia under the Agent Orange provisions.  Based 
on the medical and scientific information, the VA Secretary 
has concluded that credible evidence against an association 
between leukemia and herbicide exposure outweighs the 
credible evidence for such association, and a positive 
association does not exist.  See 64 Fed.Reg. 59232, 59237-
52938 (1999) (discussing studies considered by NAS as to 
leukemia and Agent Orange).

A disability may still be service connected if medical 
evidence establishes it was due to Agent Orange exposure in 
service.  McCartt, supra.  (For the purpose of the current 
decision, the Board will assume the veteran was exposed to 
Agent Orange during his Vietnam service, even though there is 
no evidence of such.)  

The appellant contends that the veteran's leukemia was the 
result of Agent Orange exposure during the veteran' service 
in Vietnam.  She has made extensive argument in support of 
this argument.  Her own lay statements as to etiology of a 
medical condition are not competent medical evidence.  
Espiritu, supra.

In April 1995 and March 1999 letters, Dr. Quiery collectively 
stated the veteran had a history of extensive Agent Orange 
exposure in Vietnam, and that studies to diagnose leukemia in 
1994 showed he had an abnormal karyotype that was seen in 
patients who developed myelogenous leukemia following 
chemotherapy with etoposide.  Dr. Quiery said that the 
veteran's history of Agent Orange exposure and his 
symptomatology prior to the diagnosis of acute myelogenous 
leukemia were strong evidence in support of the claim for 
service connection.  The doctor conceded he was not an expert 
in Agent Orange.

On the other hand a VA specialist in hematology and oncology 
reviewed the veteran's claims file and referenced other 
exposures over the veteran's lifetime, including the claimed 
Agent Orange exposure.  The VA doctor stated that a search of 
the medical literature did not support an association of 
acute myelocytic leukemia with Agent Orange.  [This is in 
accord with studies reviewed by the VA Secretary when 
concluding that leukemia should not be added to the Agent 
Orange disease list because the credible evidence against an 
association between Agent Orange and leukemia outweighs the 
credible evidence for such an association.  See 64 Fed.Reg. 
59232, 59237-52938 (1999).]  The VA doctor listed a number of 
possible environmental risk factors that did not include 
Agent Orange, and said there was insufficient evidence to 
implicate Agent Orange as a cause of the veteran's leukemia.

The Board has also considered the Agent Orange Review 
newsletter that mentions that Admiral Zumwalt believed a 
number of conditions, including leukemia, were linked to 
Agent Orange.  Any lay conclusion by Admiral Zumwalt himself 
is not competent evidence on medical causation (Espiritu, 
supra), and in any event there is more persuasive medical 
evidence to the contrary.

While there is some evidence that Agent Orange exposure may 
be related to leukemia, the weight of the medical evidence in 
this case is to the contrary and demonstrates that any Agent 
Orange exposure which the veteran experienced in service did 
not cause his leukemia that first developed many years after 
service.  The weight of the evidence is that the veteran's 
fatal leukemia was not incurred in or aggravated by service.  
He had no other established service-connected conditions.  It 
follows that a service-connected disability did not cause or 
contribute to his death, and thus service connection for the 
cause of death is not established.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for the cause of the veteran's death 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection (on a direct basis or due to Agent Orange 
exposure) for a skin disorder, polymyositis, and amyloidosis, 
for accrued benefit purposes, is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

